Order filed February 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00527-CV
                                   ____________

   NICHOLAS CORNELIUS BROWN AND DEBRA KEYES, Appellants

                                         V.

                 MORROCCO TOWNHOMES LLC, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1093803

                                    ORDER

      Appellants’ brief was due December 27, 2017, but not filed. We issued an
order on January 9, 2018, stating that the court would dismiss the appeal for want of
prosecution unless appellants filed a brief or motion for extension of time by January
29, 2018. See Tex. R. App. P. 42.3(b). No response has been received.

      The court’s records indicate appellants may not have received notice of the
order. Although all notices and orders have been available on the information page
for this case on the court’s website, in an abundance of caution we issue the
following order.

      Unless appellants file a brief with this court by March 29, 2018, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM




                                          2